Title: To George Washington from John Mercereau, 28 April 1777
From: Mercereau, John
To: Washington, George



Sr
Coryells Ferry [Delaware River] April 28–1777

Agreeable to your request have proceeded—at Coryell; the river is C15 L75 wide and five and a half feet Deep—at Smiths where they attempted crossing last winter—is C7 L25 wide—at Samuel Pettets 2 mils below; the water is five and a half foot Deep—and at Pool’s Cove

is the narrowes place only C6 L75—this and Smiths are the most Likely to cross if they pass on brid⟨ge⟩s—the fording places below are not passable now and the river is rising—as its late and in haste your Ex’y will please to excuse my Giving so short an acct—expect to have the pleasure [of] seeing you in a few Days—Wednesday I expect some intilligence. I am Sr your Excel’s Most Obedient Hum. Servt

⟨John Mercereau⟩

